Citation Nr: 0608804	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-01 823	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for status-post deep vein 
thrombosis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 until 
January 2000.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a December 2002 
rating decision of VA Regional Office (RO) in Huntington, 
West Virginia that denied service connection for deep vein 
thrombosis of the left lower extremity.  

The veteran was afforded a personal hearing in May 2005 
before the undersigned member of the Board.  The transcript 
is of record.  

This case was remanded by the Board in July 2005.


FINDING OF FACT

The veteran has deep vein thrombosis that is of post service 
onset and is not related to a service-connected disability.


CONCLUSION OF LAW

The veteran does not have deep vein thrombosis of the left 
lower extremity that is the result of disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has deep vein thrombosis which 
had its onset in service or is related to service-connected 
disability.  His representative asserts that the most recent 
VA examination for compensation purposes did not adequately 
address whether deep vein thrombosis was related to service-
connected disability.  It is also averred that it has not 
been established that the veteran was examined by a clinician 
with the requisite expertise, and that a remand for 
examination by a board-certified specialist is indicated.  
The Board finds, however, for the reasons discussed below, a 
remand for further development is not warranted.

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statement of 
the case, the appellant and his representative have been 
notified of the laws and regulations governing entitlement to 
the benefit sought, and informed of the ways in which the 
current evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the 
appellant dated in April 2002 and June 2005, the RO informed 
him of what the evidence had to show to substantiate the 
claim, what medical and other evidence the RO needed from 
him, what information or evidence he could provide in support 
of the claim, and what evidence VA would try to obtain on his 
behalf.  The letters also advised him to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
Notice was provided to the veteran prior to initial 
adjudication of the claim.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, while the veteran was not notified 
regarding the criteria for rating the disability or for 
assigning an effective date, see Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006), no such issue is 
before the Board.  Consequently, a remand to ensure 
notification of these downstream issues is not required.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claim.  Clinical data identified by the 
veteran have been requested and associated with the claims 
folder, and military facility outpatient records have also 
been retrieved.  The veteran underwent VA compensation 
examinations in August 2002, February 2004 and November 2005; 
the latter two with pertinent medical opinions.  He was 
afforded a personal hearing before a member of the Board in 
May 2005.  Under the circumstances, the Board finds that 
further assistance is not required.  See 38 U.S.C.A. 
§ 5103A(a)(2).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2005).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2005).  
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records do not refer to any 
complaints, symptoms or findings relating to deep vein 
thrombosis.  He was shown to have complaints in 1999 that 
included cold feet, and cramping and paresthesia of the lower 
extremities with a history of cold injury diagnosed as 
peripheral neuropathy.  

The post-service record reflects that service connection for 
multiple disorders, including peripheral neuropathy of the 
feet and hypertension, was granted by rating action dated in 
December 2001.

The veteran filed a claim for service connection for deep 
vein thrombosis in February 2002.  Received in support of the 
claim were treatment records showing that he was admitted to 
Walter Reed Army Medical Center in June 2001 with a then-
recent history of several airplane trips for business that 
involved long sedentary periods sitting at conferences.  It 
was noted that he had been in his usual state of health until 
five days before when he had developed dyspnea on moderate 
exertion, and subsequent sharp left internal thigh pain not 
associated with swelling.  It was reported that he had no 
personal history of blood clots.  A left leg ultrasound 
disclosed a femoral deep venous thrombosis for which the 
veteran was placed on blood thinners.  

The appellant was afforded an examination for VA compensation 
and pension purposes in August 2002.  History of prior 
hospitalization for deep venous thrombosis in 2001was 
reported.  The veteran was reported to have stated that 
Doppler ultrasound in August 2002 still showed clogged deep 
veins in the left leg.  Following physical examination, a 
diagnosis of status-post deep venous thrombosis on the left 
side was rendered.  

Upon examination by VA in February 2004, it was noted that 
the veteran continued to have symptoms related to deep vein 
thrombosis.  Venous Doppler studies of the left leg showed 
thrombosis formation extending from the common femoral vein 
to the popliteal vein.  Following examination, the examiner 
provided opinions to the effect that deep vein thrombosis did 
not occur until 2001, and that it was spontaneous and not 
related to service.  The examiner stated that although leg 
cramping was shown in 1998, there was nothing in the notes to 
suggest that deep vein thrombosis developed at that time, or 
that there was any connection between the two events.

The appellant presented testimony upon personal hearing in 
May 2005 to the effect that he first started having problems 
with his left leg and feet in 1998 and was sent to a 
specialist to determine what was wrong.  He related that he 
developed leg cramping in 1999 for which he was issued 
compression stockings and had worn them since then.  The 
veteran said that he believed that current deep vein 
thrombosis was connected to left leg symptoms in service or 
that it was related to hypertension that was discovered 
around the same time.  

Pursuant to the Board's July 2005 remand, the appellant 
underwent a VA examination in November 2005, to include a 
medical opinion.  The examiner stated that the claims folder 
was reviewed.  The examiner reported that there was no 
reference to deep vein thrombosis in the service medical 
records, despite the appellant's reported complaint of left 
lower extremity symptoms in service.  The examiner related 
that there was no mention of thrombosis while the veteran was 
in the military, and found that it was not caused by or made 
worse by any of his listed service-connected disabilities.  
It was reiterated that there was no evidence that the left 
femoral deep vein thrombosis diagnosed in June 2001 had its 
onset during military service.  

The evidence clearly shows that the veteran is now status-
post deep vein thrombosis of the left lower extremity, but 
fails to demonstrate a nexus between current disability and 
service.  Deep vein thrombosis was first diagnosed in June 
2001 following admission to a military hospital, 
approximately 18 months after the veteran's retirement from 
active duty.  Although he claims that left leg symptoms in 
service were essentially the same as those he experienced 
upon admission in June 2001 for deep vein thrombosis, the 
evidence does not support the conclusion that the two were 
related.  

The service medical records clearly demonstrate that both 
left and lower extremity symptomatology was diagnosed as 
peripheral neuropathy.  There is no evidence to suggest that 
any symptoms he experienced at that time represented an 
incipient deep vein thrombosis.  In this regard, the Board 
points out that in February 2004 and November 2005, upon 
review of clinic notes and/or the claims folder and physical 
examination, VA examiners concluded that deep vein thrombosis 
was spontaneous and of post-service onset.  It was 
unambiguously concluded that it was not related to service or 
a service-connected disability.  

The Board gives greater evidentiary weight to the VA medical 
examiner's opinion in November 2005 as it was based on a 
review of the entire record and has not been contradicted by 
any other medical opinion or evidence.  It may be presumed 
that the appellant was examined by a medical profession as 
stipulated by the Board and RO's instructions to VA clinical 
staff.  Clearly, it is demonstrated that the examination 
conducted for VA in February 2004 was performed by a medical 
professional who made similar findings and conclusions.  The 
Court of Appeals for Veterans Claims (Court) has held that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position.  Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Moreover, this opinion evidence took into account the entire 
record, which included the in-service complaints made by the 
veteran, and therefore was not merely conclusory, without a 
factual predicate.

The Court has held that regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone.  See 
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, 
resolution of an issue that involves medical knowledge, such 
as diagnosis of disability and determination of medical 
etiology, requires competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  As a layperson, the 
veteran is not competent to relate deep vein thrombosis to 
service or to a service-connected disability, and his opinion 
consequently has less evidentiary value.

After review of the all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for deep vein thrombosis of the 
left lower extremity, and service connection must be denied.


ORDER

Service connection for deep vein thrombosis of the left lower 
extremity is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


